Appeal Dismissed and Memorandum Opinion filed May 17, 2018.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00249-CR

                     JORGE RAUL CABRERA, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 177th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1534335

                  MEMORANDUM OPINION

      Appellant entered a plea of guilty to aggravated robbery with a deadly weapon
without an agreed recommendation. In exchange for appellant’s plea, the State
recommended that appellant’s punishment not exceed confinement in prison for
more than 25 years. In accordance with the terms of this plea bargain agreement with
the State, the trial court sentenced appellant to confinement for 25 years in the
Institutional Division of the Texas Department of Criminal Justice. We dismiss the
appeal for want of jurisdiction.
      An agreement that places a cap on punishment is a plea bargain for purposes
of Texas Rule of Appellate Procedure 25.2(a)(2). Waters v. State, 124 S.W.3d 825,
826–27 (Tex. App.—Houston [14th Dist.] 2003, pet. ref’d) (holding reviewing court
lacked jurisdiction where defendant pled guilty with a sentencing cap of ten years,
even though trial judge certified defendant had right of appeal); Threadgill v. State,
120 S.W.3d 871, 872 (Tex. App.—Houston [1st Dist.] 2003, no. pet.) (holding
statement in record indicating that there was no agreed recommendation did not
convert proceeding into an open plea where plea was entered pursuant to agreed
sentencing cap); see also Shankle v. State, 119 S.W.3d 808, 813 (Tex. Crim. App.
2003) (stating sentence-bargaining may be for recommendations to the court on
sentences, including a recommended “cap” on sentencing).

      The trial court certified that this “is a plea-bargain case, and the defendant has
NO right of appeal.” See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2